Order entered January 15, 2021




                                    In the
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-21-00023-CV

              IN RE JOSEPHINE MARIE WORLEY, Relator

         Original Proceeding from the 296th Judicial District Court
                           Collin County, Texas
                   Trial Court Cause No. 296-52296-2020

                                  ORDER
              Before Justices Myers, Partida-Kipness, and Carlyle

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                             /s/   CORY L. CARLYLE
                                                   JUSTICE